IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR A SEARCH AND — SEIZURE

Case No. 1:20-mj-113

 

WARRANT FOR AN ACCOUNT HOSTED | M2eistrate Judge Lee
BY FACEBOOK, INC. Filed Under Seal
AFFIDAVIT

I, Adam Baldwin, being duly sworn, state as follows:

Introduction and Background

1. I make this affidavit in support of an application for a warrant under Federal Rule
of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) to search and seize location information
associated with a certain Facebook account that is stored at premises controlled by Facebook Inc.,
a provider of electronic communications service and remote computing service headquartered in
1601 Willow Rd, Menlo Park, California 94025. The Target Facebook Account is described herein
and in Attachment A, and the location information to be seized in described herein and in
Attachment B.

Z. Because this warrant seeks the prospective collection of information, that may fall
within the statutory definitions of information collected by a “pen register” and/or “trap and trace
device,” see 18 U.S.C. § 3127(3) & (4), the requested warrant is designed to also comply with the
Pen Register Act. See 18 U.S.C. §§ 3121-3127. The requested warrant therefore includes all the

information required to be included in an order pursuant to that statute. See 18 U.S.C. §

3123(b)(1).

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page1of18 PagelD #: 9
3; I, Adam Baldwin, am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (ATF), and have been so employed since August 2014. In addition to
my employment with ATF, I have over three years of law enforcement experience with the
Pentagon Force Protection Agency (PFPA). During my tenure with PFPA, I served two years as
a police officer in multiple capacities, to include patrol, surveillance detection, and as a law
enforcement liaison to the Director of PFPA. I additionally served approximately one year as a
special agent with PFPA, conducting complex criminal and protective intelligence investigations,
as well as conducting domestic and international protective missions. I am a graduate of the
Federal Law Enforcement Training Center (FLETC) Uniformed Police Training Program
(UPTP), Criminal Investigator Training Program (CITP), and the ATF Special Agent Basic
Training (SABT) Program. I have received specialized training with respect to narcotics and
firearms violations and have been involved in numerous investigations involving violent crimes
and the seizure of firearms and controlled substances. I also have a Bachelor of Science in
Criminal Justice from East Tennessee State University, and a Master of Science in Criminal
Justice from The University of Tennessee at Chattanooga.

4, Your Affiant has had specialized training and has been involved in numerous
investigations involving violent crimes and criminal activities with respect to federal violations,
specifically, participating in investigations to locate and arrest wanted fugitives. It has been my
experience that fugitives commonly use social media platforms such as Facebook, Instagram,
Snapchat, Twitter, etc. to communicate with family and known associates.

Ss. This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

Page 2 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page 2of18 PagelD #: 10
6. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe Brandon MCDANIEL, is the user of Facebook Account:
https://www.facebook.com/ghee.oa under the vanity name “BG Mac Da Demon.” There is
also probable cause to search Facebook User Identification
https://www.facebook.com/ghee.oa; vanity name “BG Mac DA Demon” for physical location
data collected by Facebook for the user of the account, including any data collected by Facebook’s
location services via the user’s mobile phone or other device in order to locate evidence for
violations of 18 U.S.C. § 922(g¢)(1) possession of a firearm by a convicted felon, and 18 U.S.C.
§ 924(c), possession, brandishing, and use of a firearm during a crime of violence; also to locate
and arrest MCDANIEL on outstanding warrants for criminal homicide.

Background on Facebook

7. Based on my training and experience, and on information provided by Facebook, I
have learned the following:

a. Facebook owns and operates a free-access social networking website of the
same name that can be accessed at http://www.facebook.com. Facebook allows its users to
establish accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

b. Facebook asks users to provide basic contact information to Facebook,
either during the registration process or thereafter. This information may include the user’s full

name, birth date, contact email addresses, physical address, telephone numbers, screen names,

Page 3 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page 3o0f18 PagelD#: 11
websites, and other personal identifiers. Facebook also assigns a user identification number to each
account.

¢ Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By adjusting these
privacy settings, a Facebook user can make information available only to himself or herself, to
particular Facebook users, to all Facebook users, or to anyone with access to the Internet, including
people who are not Facebook users. Facebook accounts also include other account settings that
users can adjust to control, for example, the types of notifications they receive from Facebook.

d. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. A Facebook user can
also connect directly with individual Facebook users by sending each user a “Friend Request.” If
the recipient of a “Friend Request” accepts the request, then the two users will become “Friends”
for purposes of Facebook and can exchange communications or view information about each other.
Each Facebook user’s account includes a list of that user’s “Friends” and a “Mini-Feed,” which
highlights information about the user’s “Friends,” such as profile changes, upcoming events, and
birthdays.

e. Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items available
elsewhere on the Internet. Facebook users can also post information about upcoming “events,”
such as social occasions, by listing the event’s time, location, host, and guest list. A particular

user’s profile page also includes a “Wall,” which is a space where the user and his or her “Friends”

Page 4 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page 4of18 PagelD #: 12
can post messages, attachments, and links that will typically be visible to anyone who can view
the user’s profile.

t. Facebook allows users to upload photos and videos. It also provides users
the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user is tagged in
a photo or video, he or she receives a notification of the tag and a link to see the photo or video.
For Facebook’s purposes, the photos and videos associated with a user’s account will include all
photos and videos uploaded by that user that have not been deleted, as well as all photos and videos
uploaded by any user that have that user tagged in them. Photos taken by a digital camera or
smartphone typically include an Exchangeable Image File (“EXIF”) data, which often includes the
date, time, type of device, and geolocation for the photo. Facebook removes EXIF data from photos
that are uploaded by users, but retains a copy of that information.

g. I am aware that Facebook retains certain precise location information for its
users. On its public website, Facebook states that “connection information like your IP address or
Wi-Fi connection and specific location information like your device’s GPS signal help us
understand where you are.”! Facebook advises its users that it can control certain location
information transmissions via settings on a Facebook account or mobile device, but it also advises
its users “we may still understand your location using things like check-ins, events, and
information about your internet connection.”

hy, Facebook users can exchange private messages on Facebook with other

users. These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox”

 

' See Facebook.com, “privacy basics,”  https://www.facebook.com/about/basics/manage-your-
privacy/location (last accessed April 14, 2020).

Page 5 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page5of18 PagelID#: 13
on Facebook, which also stores copies of messages sent by the recipient, as well as other
information. Facebook users can also post comments on the Facebook profiles of other users or on
their own profiles; such comments are typically associated with a specific posting or item on the
profile. In addition, Facebook has a Chat feature that allows users to send and receive instant
messages through Facebook. These chat communications are stored in the chat history for the
account. Facebook also has a Video Calling feature, and although Facebook does not record the
calls themselves, it does keep records of the date of each call.

1. If a Facebook user does not want to interact with another user, the first user
can “block” the second user from seeing his or her Facebook account.

j. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also become
“fans” of particular Facebook pages.

k. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

l. Each Facebook account has an activity log, which is a list of the user’s posts
and other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

m. A Facebook user may opt for “notifications” of many of the above listed

events (e.g., receiving a message or a friend request) to be sent to an email address associated with

Page 6 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page 6of18 PagelD#: 14
the user’s Facebook account. From personal experience, I know that in the case of messages, this
“notification” email includes the entire text of the message from the user’s Facebook Inbox.

n. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their blogs from
other services, such as Xanga, LiveJournal, and Blogger.

0. The Facebook Gifts feature allows users to send virtual “gifts” to their
friends that appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a
personalized message can be attached to each gift. Facebook users can also send each other
“pokes,” which are free and simply result in a notification to the recipient that he or she has been
“poked” by the sender.

p- Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

q. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications on the Facebook platform. When a Facebook
user accesses or uses one of these applications, an update about that the user’s access or use may
appear on the user’s profile page.

rt: Facebook uses the term “Neoprint” to describe an expanded view ofa given
user profile. The “Neoprint” for a given user can include the following information from the user’s
profile: profile contact information; Mini-Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which the user is a member,

including the groups’ Facebook group identification numbers; future and past event postings;

Page 7 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page 7of18 PagelID#: 15
rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications.

S. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP address
on Facebook, including information about the type of action, the date and time of the action, and
the user ID and IP address associated with the action. For example, if a user views a Facebook
profile, that user’s IP log would reflect the fact that the user viewed the profile, and would show
when and from what IP address the user did so.

ft: Facebook keeps records that can reveal accounts accessed from the same
electronic device, such as the same computer or mobile phone, including accounts that are linked
by “cookies,” which are small pieces of text sent to the user’s Internet browser when visiting
websites.

u. Facebook’s Data Policy states that, 1f users’ settings allow, Facebook retains
location information, including GPS, WiFi, or Bluetooth location data for users.

V. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service (including
start date), the types of service utilized, and the means and source of any payments associated with
the service (including any credit card or bank account number). In some cases, Facebook users
may communicate directly with Facebook about issues relating to their account, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

Page 8 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page 8o0f18 PagelD #: 16
between the user and the provider’s support services, as well records of any actions taken by the

provider or user as a result of the communications.

Probable Cause

8. On August 17, 2020, detectives with the Chattanooga Police Department (CPD)
Major Crimes Division, responded to a shooting in Chattanooga, TN. The victim subsequently
died from a gunshot wound from a small caliber firearm. On August 18, 2020 detectives issued
warrants for Brandon MCDANIEL (hereinafter MCDANIEL), for Criminal Homicide from that
incident. According to information obtained throughout the investigation, on the evening of
August 17,2020 MCDANIEL reportedly shot and killed the victim, and reportedly used a handgun
to commit the homicide.

9. Subsequent searches for MCDANIEL on social media, specifically Facebook,
revealed MCDANIEL’s Facebook account to be https://www.facebook.com/ghee.oa, under the
vanity name “BG Mac Da Demon.” There are numerous photos of MCDANIEL visible to the
public on the account, to include the “Profile Picture,” which depicts MCDANIEL.

10. _— A further search of public posts, photographs, and videos also show MCDANIEL
in possession of suspected firearms. The following screenshot was taken from a video viewable
to the public that was posted on MCDANIEL’s Facebook page. According to Facebook, the
video was posted approximately “one month” prior. The link to the video is

https://www.facebook.com/100029308276546/videos/3628573 11367875/?extid=DE7INrTmZO

YNE{R8C. The following is a screenshot from the video:

Page 9 of 15

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page9of18 PagelD #: 17
 

 

11. The following is a link to a second video posted to MCDANIEL’s Facebook

page:

https://www.facebook.com/100029308276546/videos/3673765409 15952/2extid=pL24U YIKNU
CtGxnJ. According to Facebook, the video was posted approximately “one month” prior. The

following are screenshots from the video:

Page 10 of 15

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 10 of 18 PagelD #: 18
 

 

 

Page 11 of 15

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 11o0f18 PagelD #: 19
The following is a link to a third video posted to MCDANIEL’s Facebook page:
https://www.facebook.com/100029308276546/videos/361774741476132/extid=r1 938IgX7ithSe
85. According to Facebook, the video was posted approximately “one month” prior. The following

is a screenshot from the video:

 

12. In addition to the aforementioned videos from Facebook, MCDANIEL was also
found in possession of a firearm and marijuana in the East Lake Courts housing project in
Chattanooga, TN on May 16, 2020. MCDANIEL was arrested and charged for weapons and
drug offenses. The case is currently pending in Hamilton County court.

13. | Database checks also confirmed MCDANIEL has multiple felony convictions in
the State of Tennessee, and is prohibited from possessing firearms. MCDANIEL is also currently

on felony probation in the State of Tennessee.

Page 12 of 15

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 12 of 18 PagelD #: 20
14. In sum, based on your Affiant’s training and experience, as well as information
obtained throughout the course of this investigation, your Affiant submits MCDANIEL is known
to frequently possess firearms. Furthermore, as evident during a review of his Facebook videos,
and supported by information obtained by CPD Major Crimes Division, MCDANIEL has
obtained an additional firearm since his arrest in May 2020, and has utilized a firearm in his
possession to shoot and kill an individual in Chattanooga on August 17, 2020. Therefore, your
Affiants submits there is probable cause to believe that information regarding the location of The
Target Facebook Account namely, from Facebook, all information, facilities, and technical
assistance needed to ascertain the physical location of the device(s) accessing the device(s)
accessing the Target Facebook Account will enable law enforcement to locate MCDANIEL, and
thus the suspected handgun used by MCDANIEL on August 17, 2020 in the homicide—evidence
of violations of 922(g)(1).

is. Information obtained from Facebook’s precision location information can be much
more precise in getting investigators closer to the devices associated with the Target Facebook
Account and, thus, to the individual using the Target Facebook Account. (This process will not
intercept the content of any wire communication.) When those location-based services are
employed, Facebook and law enforcement agents are able to more accurately determine the
location of the actual Facebook devices associated with The Target Facebook Account than by
using cell site information through the cellular provider (e.g., Verizon, AT&T, T-Mobile, Sprint,
etc.) alone, which typically provides information only about the location of the cell tower and
(ordinarily) the direction from which the signal is strongest. In addition, the use of Facebook’s

access to its user’s location information and similar technology does not require that law

Page 13 of 15

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 13 0f18 PagelD #: 21
enforcement officers be located in physical proximity to the target telephone. Because of the
investigative importance of obtaining information regarding the location of the device(s) accessing
the Target Facebook Account at specific times determined by investigators, this application seeks
authority for the use of location-based services at times determined by investigators.

Non-Disclosure and Related Relief

16. | There is good cause to permit the seizure of location information relating to the
device(s) accessing the Target Facebook Account, at any time of the day or night, because of the
need to locate the subject of this investigation at all hours of the day or night.

17. Providing immediate notification of the execution of any warrant requested in the
attached application may have an adverse result as defined at Title 18, United States Code, Section
2705(a)(2), namely destruction or tampering with evidence, intimidation of potential witness,
flight from prosecution.

18. In view of the adverse effects listed above, and because this matter relates to an
ongoing investigation that is sealed until further order of the Court, your Affiant requests that this
affidavit and all attendant paperwork — including the search warrant, search warrant application,
attachments, deacons application, and any resulting orders — be filed under seal and remain

sealed until further order of the Court.

[SIGNATURES ON FOLLOWING PAGE]

Page 14 of 15

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 14 of 18 PagelD #: 22
 

 

ao
Adant Baldwin. <—
Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

a, AND SWORN TO before me this] 8th Day of August, 2020.

A LX.

LZ Honorable Susan K. Lee,
United States Magistrate Judge

Page 15 of 15

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 15 o0f18 PagelD #: 23
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR A SEARCH AND — SEIZURE
WARRANT FOR AN ACCOUNT HOSTED
BY FACEBOOK, INC.

Case No. 1:20-mj-113
Magistrate Judge Lee

Filed Under Seal

 

ATTACHMENT A
This Search Warrant is being sought for the data specified in Attachment B associated
with the following Facebook User ID: https://www.facebook.com/ghee.oa under the vanity name
“BG Mac Da Demon.” hosted by Facebook Inc., 1601 Willow Road, Menlo Park, California,

USA.

Page 1 of 1

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 16 o0f18 PagelD #: 24
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
at CHATTANOOGA

IN THE MATTER OF THE APPLICATION | G0 x0. 1-20-mi-113
OF THE UNITED STATES OF AMERICA | ~° ‘8 *-°T-

SEARCH AND — SEIZURE

 

 

WaeRAs Magistrate Judge L

WARRANT FOR AN ACCOUNT HOSTED | 28!Sitate sucess Lee

ae Filed Under Seal
ATTACHMENT B

Information to be disclosed by Facebook, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, Facebook is required to disclose the following information to the

government for each User ID/Account listed in Attachment A:

(a)

(b)

(c)
(d)

All physical location data collected by Facebook for the user of the account,
including any data collected by Facebook’s location services via the user’s mobile
phone or other device, on a real-time or near-real time basis. Facebook is required
to provide any such data they collect, regardless of the time of day.

Network addresses, including IP addresses and port numbers, associated with access
to, and communications to or from, the SUBJECT ACCOUNT;

MAC addresses including addresses associated with access to the account

Packet headers, including packet headers associated with access to the SUBJECT
ACCOUNT

Any unique identifiers associated with the device or devices used to access the

Page 1 of 2

Case 1:20-mj-00113-SKL Document 5 Filed 08/18/20 Page 17 of 18 PagelD #: 25
SUBJECT ACCOUNT;

(pH Information regarding the source and destination network addresses, as well as routes
of transmission and size of Facebook messages, chats, and/or video chats, but not

content; and

(g) The number, type, and size of any attachments sent or received by the SUBJECT
ACCOUNT, but not content.

Il. Information to be seized by the government

(a) All data disclosed by Facebook pursuant to this attachment. This data shall be made
accessible by the Provider to the ATF 24 hours a day during the duration of production, and/or e-
mailed to Special Agent Adam Baldwin at Adam.Baldwin@atf. gov
Ill. Time for production by provider

(a) The provider shall begin producing the information required by this attachment as
soon as reasonably practicable but in any event within 24 hours of service of the warrant.

IV. Duration of production

(a) The provider shall produce the information required by this attachment for a period

of thirty (30) days from the date of issuance of this warrant.

Page 2 of 2

Case 1:20-mj-00113-SKL Document5 Filed 08/18/20 Page 18 o0f18 PagelD #: 26
